UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4379


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS L. BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cr-00041-FPS-JES-1)


Submitted:   November 20, 2012             Decided:   November 27, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin W. Lash, Wheeling, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Randolph J.
Bernard, John C. Parr, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following      his    guilty     plea    to     being    a    felon   in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2)(2006), the district court sentenced Marcus L. Brooks

to 108 months’ imprisonment and a three-year term of supervised

release.     This appeal timely followed.

             In his brief, Brooks challenges the district court’s

rulings on his motion to suppress the firearm seized subsequent

to   his   arrest    and    his    motion    alleging      that    the     Government

violated Jencks v. United States, 353 U.S. 657 (1957), by either

failing to turn over impeachment evidence or tampering with that

evidence.     Brooks also appeals his sentence, arguing that his

1993 federal narcotics conviction, for which he was sentenced to

seventy     months’      imprisonment,        was     improperly         counted   in

determining    his    criminal      history    score.        For     the   following

reasons, we affirm.

             In response to Brooks’ arguments related to the pre-

plea motions to suppress and for relief based on the alleged

Jencks     violation,      the    Government    asserts      that,    by    pleading

guilty without entering a conditional guilty plea pursuant to

Fed. R. Crim. P. 11(a)(2), Brooks waived his right to challenge

the district court’s rulings on these motions.                       We agree.      A

valid,      counseled       guilty      plea        waives     all        antecedent,

nonjurisdictional defects “not logically inconsistent with the

                                         2
valid establishment of factual guilt and which do not stand in

the way of conviction if factual guilt is validly established.”

Menna v. New York, 423 U.S. 61, 62 n.2 (1975); see Tollett v.

Henderson, 411 U.S. 258, 267 (1973); United States v. Moussaoui,

591 F.3d 263, 279 (4th Cir. 2010) (“[T]he defendant who has pled

guilty has no non-jurisdictional ground upon which to attack

that    judgment     except       the    inadequacy          of   the    plea     or     the

government’s power to bring any indictment at all.” (internal

quotation marks and citation omitted)).                  It is clear that Brooks

did    not   enter   a     conditional      guilty     plea;      thus,     he    did   not

preserve     the   right    to    appeal    the    court’s        adverse   rulings      on

these   motions.          And   our   review      of   the    record     confirms       that

Brooks’ guilty plea was counseled, knowing, and voluntary.                                We

accordingly        conclude      that     Brooks’       guilty      plea        forecloses

appellate review of the pre-plea constitutional and evidentiary

violations alleged in his brief.

             We    also    reject       Brooks’    challenge        to    the    district

court’s calculation of his criminal history score.                          We review a

defendant’s sentence for reasonableness, applying an abuse of

discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Horton, 693 F.3d 463, 472 (4th

Cir. 2012).        In reviewing the district court’s application of

the Sentencing Guidelines, we review findings of fact for clear

error and questions of law de novo.                Horton, 693 F.3d at 474.

                                            3
             A defendant receives three criminal history points for

a   prior    sentence      that     exceeded         one   year    and    one   month    of

imprisonment      “that      was    imposed         within   fifteen      years    of   the

defendant’s       commencement          of     the     instant      offense.”           U.S.

Sentencing Guidelines Manual (“USSG”) § 4A1.2(e)(1) (2011); see

USSG § 4A1.1(a).           Also counted is any such sentence, “whenever

imposed,     that    resulted       in       the    defendant     being     incarcerated

during      any     part     of      such      fifteen-year         period.”            USSG

§ 4A1.2(e)(1).         The     unrefuted           presentence     report    establishes

that,    within     the    fifteen-year             look-back     period,    Brooks      was

incarcerated        pursuant       to    the       seventy-month    sentence      imposed

following his federal narcotics conviction.                        We thus discern no

error in the district court’s assignment of criminal history

points to this sentence.

             For these reasons, we affirm the criminal judgment.

We deny Brooks’ motion for leave to file a pro se supplemental

brief.      Because he is represented by court-appointed counsel who

has filed a brief on the merits, not pursuant to Anders v.

California, 386 U.S. 738 (1967), Brooks is not entitled to file

a pro se supplemental brief.                       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                  AFFIRMED

                                               4